DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 3/24/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

Response to Arguments
Applicant’s arguments, filed 5/4/2021, with respect to §102 and §103 have been fully considered and are persuasive.  The prior art rejections of 1/4/2021 have been withdrawn. 

Reasons for Allowance
Claims 1-5, 7-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims of the present application are directed to a wireless device comprising a transceiver and at least one processor configured to:
initiate a random access procedure for the beam failure recovery; 
control the transceiver to transmit one or more preambles in response to initiating a beam failure recovery;

store a cause of the radio link failure as the failure of the beam failure recovery, and
start, based on the determination of the radio link failure, a radio resource control (RRC) connection re-establishment procedure.
The closest prior art of Zhang et al. (US 2020/0367293), Kim et al. (US 2020/036430), Yang (US 2020/0092785) and Takeda et al. (US 2020/0358582) discloses everything described above.
However, the prior art does not also disclose:
control the transceiver to receive one or more RRC messages comprising configuration parameters for a beam failure recovery, wherein the configuration parameters comprises a plurality of reference signals for a beam failure detection, a second number of beam failure instances, a timer value for a response window, and a first number for preamble transmissions, 
detect one or more beam failure instances based on the plurality of the reference signals for the beam failure detection, and 
determine a beam failure based on a number of detection of the one or more beam failure instances reaching the second number.
These limitations, in combination with the rest of the recited subject matter, distinguish the claims over the prior art, rendering them allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        5/8/2021